Case 1:20-cr-00145-VM Document 17
                               14 Filed 04/17/20
                                        04/16/20 Page 1
                                                      3 of 4
                                                           6




                                                       4/17/2020
Case 1:20-cr-00145-VM Document 17
                               14 Filed 04/17/20
                                        04/16/20 Page 2
                                                      4 of 4
                                                           6
Case 1:20-cr-00145-VM Document 17
                               14 Filed 04/17/20
                                        04/16/20 Page 3
                                                      5 of 4
                                                           6
        Case 1:20-cr-00145-VM Document 17
                                       14 Filed 04/17/20
                                                04/16/20 Page 4
                                                              6 of 4
                                                                   6




April       17
